internal_revenue_service number release date index number ------------------------- --------------------------- --------------------------------- ------------------------ ------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-156782-04 date date taxpayer legend legend --------------------------------------------------------------------------------------- ----------------------- -------------------- --------------------------------------------- --------------------------- ------- --------------------- entity individual a tax_year one foreign_country x law firm dear ------------ this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2 relating to the reporting of dual consolidated losses_incurred by entity in tax_year one additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of this request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-156782-04 entity a foreign_subsidiary of a corporation included in taxpayer’s consolidated_group elected to be a disregarded_entity for tax_year one in tax_year one entity incurred a dual_consolidated_loss within sec_1503 and sec_1_1503-2 taxpayer included that loss in its consolidated federal_income_tax return for tax_year one without making and filing the election and agreement required by sec_1_1503-2 g i individual a in his capacity as corporate tax manager for taxpayer in addition to his other responsibilities was responsible for ensuring that the election and agreement described in sec_1_1503-2 was timely filed for tax_year one after taxpayer filed its consolidated federal_income_tax return for tax_year one on which it included entity’s loss individual a learned that the loss should not have been included since the election and agreement were not filed this discovery prompted taxpayer to engage the services of law firm to file this request for relief taxpayer represents that the income_tax laws of foreign_country x do not deny the use of losses expenses or deductions of entity to offset income of another person because the dual_resident_corporation or separate_unit is also subject_to income_taxation by another country on its worldwide income or on a residence basis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 subject_to the conditions set forth in sec_301_9100-3 and the grant of relief will not prejudice the interests of the government within the meaning of sec_301_9100-3 in the present situation the election and agreement described in sec_1 g i is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief as set forth in sec_301_9100-3 plr-156782-04 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2 with respect to the dual_consolidated_loss incurred by entity in tax_year one the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election agreement sec_301_9100-1 for example a taxpayer that is subject_to mirror legislation enacted by a foreign_country may be ineligible pursuant to sec_1_1503-2 to file an election agreement a copy of this ruling letter should be associated with the election and agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosure copy for purposes
